Citation Nr: 1819031	
Decision Date: 03/29/18    Archive Date: 04/05/18

DOCKET NO.  11-03 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1. Entitlement to service connection for glaucoma.

2. Entitlement to service connection for a right foot disorder, to include as secondary to a service-connected disability.

3. Entitlement to service connection for residuals of tubal ligation. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

L. Leifert, Associate Counsel


INTRODUCTION

The Veteran had active duty service from August 1979 to August 1982 with subsequent National Guard and Reserve service. 

These matters come before the Board of Veterans' Appeals (Board) on an appeal from a February 2010 rating decision issued by the Regional Office (RO) in North Little Rock, Arkansas, which denied service connection for a lower back disability, bilateral foot disorder, glaucoma, residuals of tubal ligation, and a psychiatric disorder. 

In April 2013, the Veteran testified at a hearing before the undersigned.  A transcript of the hearing is of record.

In June 2016, the Board denied service connection for a psychiatric disorder; and bifurcated the claim for a bilateral foot disability, granting service connection for left foot drop and denying service connection for left foot hallux valgus and DJD.  The Board then remanded the claims of service connection for glaucoma, a right foot disorder, and residuals of tubal ligation to obtain outstanding medical records and VA examination opinions.  In June 2017 and July 2017, the Veteran underwent VA examinations and the examiners provided opinions in regard to the issues of service connection for a right foot disorder and glaucoma.  For the reasons indicated in the discussion below, those examinations are adequate.  The RO also associated additional VA medical records to the claims file.  Thus, there has been compliance with the Board's remand instructions with regard to the claims being decided herein.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  

The issues of entitlement to service connection for residuals of tubal ligation is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran does not have glaucoma that is related to service and glaucoma did not manifest in service or within the one year presumptive period. 

2.  The Veteran does not have a right foot disorder that is related to service or caused or aggravated by the service-connected low back disorder.


CONCLUSIONS OF LAW

1.  Glaucoma was not incurred or aggravated in active military service and may not be presumed to have been so incurred.  38 U.S.C. §§ 1101, 1112, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2017).

2.  A right foot disorder was not incurred or aggravated in active military service, and is not proximately due to, the result of, or aggravated by service-connected disease or injury.  38 U.S.C. §§ 1101, 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Neither the Veteran nor her representative has raised any issues with regard to the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II.  Service Connection

Service connection may be granted for disabilities resulting from disease or injury incurred or aggravated during active service.  38 U.S.C. § 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Generally, service connection requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of an injury or disease; and (3) evidence of a nexus between the current disability and the in-service disease or injury.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection is also warranted for disability proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310(a), (b).

Lay persons may provide evidence of diagnosis and nexus under 38 U.S.C. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

The requirement that a current disability exist is satisfied if the claimant had a disability at the time his claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

In relevant part, 38 U.S.C. § 1154(a) (2012) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

"[L]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence"). 

Glaucoma

The Veteran contends that she has glaucoma that is the result of or caused by military service, to include exposure to particulates of herbicide agents from a fire at Fort Chaffe, Arkansas.  

Service treatment records (STRs) in September 1984 document a quadrennial report of medical examination ophthalmology note that revealed that the Veteran's cup to disc ratio was about 0.5.  The medical examiner remarked that she had defective visual acuity, with uncorrected visual acuity of 20/400 bilaterally, but corrected visual acuity of 20/20 bilaterally.  The Veteran was found to be qualified for retention.

VA treatment records reflect a current diagnosis of bilateral glaucoma.

A June 2017 VA examination report reflects bilateral glaucoma and corrected vision acuity of 20/40 or better bilaterally.  The examiner reviewed the Veteran's claims file and stated that he was unable to find STRs indicating exposure to herbicide or particulates caused by a fire.  He reported that the Veteran's risk factors for glaucoma included family history, myopia, hypertension, her race, and her age.  Nevertheless, the examiner explained that the presence of a large optic nerve cup to disc ratio did not automatically indicate glaucoma.  He stated that, for example, if a patient's overall disc area was larger than the average population then the cup would appear larger due to having more room to fit the nerve fiber bundle.  He noted the Veteran's 1984 STR indicating "defective visual acuity," as well as the Veteran's corrected visual acuity of 20/20 in each eye.  He observed that while the cup to ratio was 0.5, there was no other testing done and the nerve was not described.  In addition, the examiner noted that further specialist examination was not indicated, and that the Veteran was found qualified for retention.  As such, the examiner opined that it was less likely than not that the Veteran's glaucoma had its onset during service or was caused by an in-service injury or accident.

Based on the evidence of record, the Board finds that service connection for glaucoma is not warranted.

At the outset, the Board finds that the Veteran meets the criteria for the first and second prongs of service connection as she has a current diagnosis of glaucoma, and STRs reflect that cup to disc ratio was about 0.5 during service.  See Duenas v. Principi, 18 Vet. App. 512, 517 (2004) (explaining that service connection requires some evidence of an in-service event, injury, or disease).

While the Veteran's STRs indicated a cup to ratio of about 0.5, the June 2017 VA examiner explained that the presence of a large optic nerve cup to disc ratio did not automatically indicate glaucoma.  The examiner noted that, during her period of service, The Veteran did not undergo other testing, her nerve was never described, and that while she had defective visual acuity her corrected vision was 20/20 bilaterally.  As such, the examiner found that there was insufficient evidence to "give a positive response that the glaucoma" had its onset during service. 

As the VA examiner explained the reasons for his conclusions based on an accurate characterization of the evidence of record, his opinion is entitled to substantial probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).  

In addition, the Veteran contends that she was present during an annual training at Fort Chaffee, Arkansas, when a fire erupted in a storage facility near her barracks.  She contended that she later received a letter from the base headquarters informing her that the fire "may have damaged storage drums of defoliating herbicides (i.e. Agent Orange) that were left over from use in Vietnam."  She claimed that the smoke and soot from the fire "may have contained particulates of the toxin that was present in the herbicide," and that Fort Chaffee was "one of the many sites where the remaining drums were stored as late as 1985."  However, the evidence shows that the only record of Agent Orange use at Fort Chaffe was small scale testing between July and October 1967, and that there were no drums of herbicide agents stored at the facility.  The Board notes that the Veteran served between 1979 and 1982, several years after the testing at Fort Chaffe.  As such, the Board finds that the Veteran was not exposed to herbicide agents during service, to include Agent Orange. 

The Board has also considered the Veteran's statements concerning the etiology of her glaucoma.  While the Veteran is competent to report vision impairment and other discernable problems with her eyes, the question of whether these symptoms are a result of or aggravated by a disease or injury that is due to service relates to an internal medical process that extends beyond an immediately observable cause-and-effect relationship that is of the type that the courts have found to be beyond the competence of lay witnesses.  Compare Jandreau v. Nicholson, 492 F.3d 1372, 1376 (2007) (lay witness capable of diagnosing dislocated shoulder); Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (lay person competent to identify varicose veins); Falzone v. Brown, 8 Vet. App. 398, 403 (1995) (lay person competent to testify to pain and visible flatness of his feet); with Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) ("It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant"); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Jandreau, 492 F.3d at 1377, n. 4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  Thus, the Veteran's own assertions as to the etiology of her glaucoma are not competent.

Finally, the Board notes that glaucoma is an organic disease of the nervous system and therefore a chronic disease.  See VA Adjudication Manual, M21-1, IV.ii.2.B.2.b (March 2, 2017) (noting that the Compensation Service has determined that certain disease, including glaucoma, are organic diseased of the nervous system).  Certain chronic diseases, including organic diseases of the nervous system are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101(3), 1112(a)(1), 1113, 1137; 38 C.F.R. §§ 3.307(a), 3.309(a).  In this case, however, as reflected by the above, the evidence reflects that glaucoma did not manifest during service or the one year presumptive period, and that the symptoms experienced during service were not early manifestations of the subsequently diagnosed glaucoma.  38 C.F.R. § 3.307(c); Traut v. Brown, 6 Vet. App. 495 (1994) (establishing service connection on a presumptive basis does not require that a chronic disease be diagnosed within the applicable time period; rather, symptoms that manifest within this time period may subsequently be determined to have been early manifestations of a chronic disease).  There is also no lay or medical evidence of chronicity or continuity of glaucoma symptomatology such that service connection would be warranted under the provisions of 38 C.F.R. § 3.303(b) (service connection is warranted for a chronic disease shown as such in service or where such disease was noted during service or during the presumptive period and there is continuity of symptomatology).

For the foregoing reasons, the preponderance of the evidence is against the claim for entitlement to service connection for glaucoma.  The benefit of the doubt doctrine is therefore not for application in this regard.  38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102.

Right Foot Disorder

The Veteran contends that she has a right foot disorder, to include as secondary to a service-connected disability.

STRs are silent as to any complaints, treatments, or diagnoses for a right foot disorder.  Specifically, a September 1984 report of medical examination reflects a normal evaluation of the musculoskeletal system.

June 2013 VA treatment records show that the Veteran had mild right hallux valgus with minimal degenerative change.  

A July 2017 VA examination report reflects hallux valgus of the right foot.  The Veteran reported that she had not had surgery for the right foot hallux valgus and that she was not sure when it had developed.  The examiner noted that the hallux valgus severity was mild to moderate.  There examiner stated that there was no clear evidence from review of orthopedic literature to suggest that "an injury to one joint would have any significant impact on another or opposite uninjured joint or limb, unless the injury resulted in a major muscle or nerve damage causing partial or complete paralysis, or shortening of the injured limb resulting in length discrepancy of more than five centimeters so that the individuals gait pattern was altered to the extent that clinically there was an obvious 'Trendelenburg gait.'"  He observed that the Veteran's gait was mildly antalgic, but stated that use of "contralateral body components as a result of avoiding use of a painful or limited component is a natural compensation."  However, he continued that "one joint's disease does not 'spread' to another or cause damage to it."  The examiner noted that there was no evidence of hallux valgus in service, and stated that the Veteran's service-connected back disability would not cause hallux valgus and that her service-connected her left foot drop was not of such severity as to alter her gait to an "obvious Trendelenburg gait."  As such, the examiner opined that the Veteran's mild to moderate hallux valgus of the right foot was "due to something intrinsic to the right foot," and therefore was less likely than not incurred in service or due to or aggravated by a service-connected disability.  In addition, the examiner found that there was no evidence that the Veteran's hallux valgus of the right foot had worsened beyond the natural progression of the disease. 

Based on the evidence of record, the Board finds that service connection for a right foot disorder is not warranted.

At the outset, the Board finds that the Veteran meets the criteria for the first prong of service connection as she has a current diagnosis of mild to moderate hallux valgus of the right foot.  However, she does not meet the second prong of service connection as she did not have any in-service injury or event in regards to her right foot.  See Duenas, 18 Vet. App. at 517.

Nevertheless, the Veteran contends that her right foot disorder is secondary to a service-connected disability.  In this regard, the July 2017 VA examiner explained that the medical literature did not suggest that an injury to one joint would have any significant impact on another or opposite uninjured joint or limb, unless the injury resulted in an altered gait pattern such that there was an obvious "Trendelenburg gait."  However, in the Veteran's case, the examiner found that her back disability and left foot drop were not severe enough to result in a "Trendelenburg gait."  As such, the examiner found that Veteran's mild to moderate hallux valgus of the right foot was "due to something intrinsic to the right foot," and therefore was less likely than not incurred in service or due to or aggravated by a service-connected disability. 

As the VA examiner explained the reasons for his conclusions based on an accurate characterization of the evidence of record, his opinion is entitled to substantial probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).  

The Board has also considered the Veteran's statements concerning the etiology of her right foot disorder.  While the Veteran is competent to report problems with her right foot, such as pain, the question of whether these symptoms are a result of or aggravated by a disease or injury that is due to service relates to an internal medical process that extends beyond an immediately observable cause-and-effect relationship that is of the type that the courts have found to be beyond the competence of lay witnesses.  Compare Jandreau, 492 F.3d at 1376; Barr, 21 Vet. App. at 308-09; Falzone, 8 Vet. App. at 403; with Clemons, 23 Vet. App. at 6; Woehlaert, 21 Vet. App. at 462; Jandreau, 492 F.3d at 1377, n. 4.  Thus, the Veteran's own assertions as to the etiology of her right foot disorder are not competent.

For the foregoing reasons, the preponderance of the evidence is against the claim for entitlement to service connection for right foot disorder.  The benefit of the doubt doctrine is therefore not for application in this regard.  38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for glaucoma is denied.

Entitlement to service connection for a right foot disorder, to include as secondary to a service-connected disability, is denied.


REMAND

The Board finds that additional evidentiary development is necessary before a decision can be reached on the merits of the remaining claim.

A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall, 11 Vet. App. at 271.

The Veteran contends that she has residuals of tubal ligation for which she should be service-connected.  Specifically, the Veteran claims that she had a copper intrauterine device (IUD) inserted during service, which later resulted in inflammation of her left fallopian tube, for which she had to have surgery, and experienced subsequent infertility.

In June 2016, the Board noted that in August 2014, the Veteran provided a VA Form 21-4142, listing the Good Samaritan Hospital and the Northern CA Fertility Clinic as providers that had performed the surgery to open her left fallopian tube and removed her IUD.  The Board remanded the claim and instructed the AOJ to send letters to all the providers the Veteran identified in her August 2014 VA Form 21-4142 requesting any medical treatment records from all time periods.  However, it does not appear that the AOJ has attempted to obtain the identified records.  Therefore, the Board finds that another remand is necessary for VA to fulfill its duty to assist and obtain the missing private records.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the claim remaining on appeal is REMANDED for the following action:

1.  Send letters to all the providers the Veteran identified in her August 2014 VA Form 21-4142 requesting any medical treatment records from all time periods.  Include the Veteran's name and all her aliases in the request letters.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file, and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

2.  After completing any additional development deemed necessary, readjudicate the claim remaining on appeal.  If any benefit requested on appeal is not granted to the Veteran's satisfaction, the Veteran and her representative should be furnished a supplemental statement of the case, which addresses all of the evidence obtained after the issuance of the last supplemental statement of the case, and provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


